Citation Nr: 0104181	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-32 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Whether the issues of entitlement to service connection 
for hypertension and headaches were timely appealed. 

2.  Entitlement to an increased rating for residuals of a 
left great toe/left foot injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had over 29 years and 7 months of active duty 
terminating with his retirement in May 1977.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida. 

A videoconference hearing was conducted before the 
undersigned member of the Board in Washington, D.C., in 
August 1998.  During his hearing the veteran provided 
testimony regarding the issues of service connection for a 
neck injury and residuals of a concussion.  In a December 
1999letter the RO made reference to the claim for service 
connection concussion.  The issue of service connection a 
neck injury is referred to the RO for appropriate action. 

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran. Cf. Marsh v. West, 11 
Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the Board concludes that its 
consideration of the issue of timeliness does not violate the 
veteran's procedural rights.  The December 1999 statement of 
the case, provided him notice of the regulations pertinent to 
the issue of timeliness.  As such, this issue is properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  In September 1996, the RO denied service connection for 
headaches and hypertension.  He was notified of this decision 
on October 4, 1996.

2.  Following receipt of a notice of disagreement (NOD), a 
statement of the case (SOC) was furnished the veteran in May 
1997.

3.  The substantive appeal regarding the issues of service 
connection for headaches and hypertension was received on 
November 19, 1997.

4.  The veteran has not submitted a timely substantive appeal 
regarding the claims of entitlement to service connection for 
hypertension and headaches.

5.  Residuals of a left great toe/left foot injury are 
productive of moderately severe impairment.


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal of the RO's 
September 1996 decision regarding the claims of entitlement 
to service connection for headaches and hypertension.  38 
U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000)

2.  The criteria for a 20 percent for left great toe/left 
foot injury have not been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness for entitlement to service connection for 
hypertension and headaches.

I. FACTUAL BACKGROUND

A review of the record reflects that by a rating action dated 
in September 1996, the RO denied service connection for 
headaches and hypertension.  The veteran was notified of this 
decision and of his appellate rights in a letter dated on 
October 4, 1996, which was sent to the current address of 
record.  A January 1997 rating action was confined to 
decisions regarding claims for increased rating for the 
veteran's service connected disabilities.  The rating 
decision made no reference to headaches or hypertension.  

In a January 1997 letter the RO notified the veteran of the 
January 1997 rating action and of his appellate rights.  This 
letter contains no reference to headaches or hypertension.  
Received in April 1997 was a NOD.  At that time the veteran 
indicated that he was disagreeing with the January 1997 
decision which denied service connection for headaches and 
hypertension.

A SOC was issued in May 1997 which included the issues of 
service connection for headaches and hypertension.  At that 
time he was notified of the criteria necessary to perfect his 
appeal.  Received on November 19, 1997 was the veteran's 
substantive appeal.  

A videoconference hearing before the undersigned member of 
the Board was conducted in August 1998.  At that time the 
veteran provided testimony regarding claims for service 
connection for hypertension and headaches.  

ANALYSIS

Under the pertinent law and regulations appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2000).  Ordinarily, the notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination. 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.302(a) (2000).  The time limit may be extended 
for good cause shown. 38 C.F.R. § 3.109(b) (2000).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  This 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information. 38 
C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2000).  

To summarize, the rating decision of September 1996 denied 
service connection for headaches and hypertension.  The 
veteran was notified of that decision and of his appellate 
rights in a letter dated on October 4, 1996.  A statement of 
the case was issued in May 1997.  

A VA Form 9 was received by the RO in November 1997.  The 
date of receipt is beyond the one year period following his 
notification in October 1996 and more than four months 
following the issuance of the statement of the case. 
Accordingly, a timely substantive appeal has not been 
received by the VA and the appeal regarding the issues of 
service connection for hypertension and headaches has not 
timely been perfected.  Thus, the Board does not have 
jurisdiction to adjudicate these claims.  

Entitlement to an increased rating for residuals of a left 
great toe/left foot injury currently evaluated as 10 percent 
disabling.

I. FACTUAL BACKGROUND

Service records show that the veteran injured his left foot 
in a parachute jump in 1975.  His retirement examination 
showed that he had post surgery left 1st toe.  In 1976 the 
veteran underwent surgery for a Swanson implant for the left 
great toe metatarsophalangeal (hereinafter MP).

The veteran has been examined and treated intermittently at 
military, private and VA facilities from 1987 to 1998 for 
various disorders.

A November 1996 VA examination showed that the veteran stated 
that he did not have pain in his left ankle.  The left great 
toe was injured in a parachute jump in about 1975 and he had 
to have an artificial joint implanted in that toe in 1976 or 
1977.  He said it did very well after surgery for a few years 
but that in the past several years, it had become much more 
painful and this indeed was his major subjective complaint of 
all of his disabilities.  

He had some numbness, which had been present for the past few 
years along the medial aspect of the left great toe.  The 
left great toe had some moderate tenderness on motion of the 
metatarsal phalangeal joint with minimal deformity of the 
foot.  There was a scar present along the medial aspect of 
the toe.  Fairly recent x-rays made of the left great toe 
were available at the clinic.  The diagnosis was status post 
artificial joint implantation in the left great toe.

A January 1997 private outpatient record shows mild 
tenderness just lateral to the great toe.  There was only 
minor hallux valgus deformity.  A x-ray of the left foot 
shows advanced arthropathy, first metatarsal phalangeal joint 
with associated post surgical changes.  The impression was of 
a left great toe paresthesia and pain.

He was seen at a private facility in January 1997.  The 
diagnosis was left great toe parathesias and pain.  A private 
February 1997 outpatient record shows that the veteran stated 
he recently began noticing some deviation of the toe without 
discomfort.  X-rays accompanying the veteran were compared to 
new x-rays of the left foot.  The left foot showed no 
significant deviation, some bony loss without significance 
and a questionable break of the Silastic arthroplasty.  The 
physician commented that given the fact that he was having 
minimal pain, he would not recommend anything other than 
wedge padding between the first and second toes to maintain 
alignment and prevent significant deviation occurring.  He 
was tolerating his arthroplasty well, and he would not 
recommend surgical revision at the time.

A private August 1997 disability examination showed that the 
veteran reported he continued with pain and aching 
intermittently and decreased gait due to the left great toe 
replacement.  A review of old records showed that a x-ray of 
the left great toe on October 1996 was read as probable 
narrowing of the articular component implanted into the 
proximal phalanx of the first ray of the left foot.  The 
examination showed he was able to ambulate with a heel toe 
gait with a normal gait cycle. He was able to walk on his 
heels and toes within normal limits.  The diagnosis included 
metatarsal phalangeal replacement.

In a videoconference hearing in August 1998 the veteran 
testified that he has moderately severe and very troublesome 
symptoms of his left toe because he had to have an implant.  
He currently had problems in walking, dragging his foot, and 
catching on the rug.  He testified that he was told by a 
qualified orthopedist that his implant was not only 
degenerating, but appeared to be broken, cracked, or 
fractured.  He recommended that the veteran wear wide toe 
shoes and put a piece of padding between his toes which did 
not help his situation.  He did not have a great deal of 
trouble but he seemed to be stumbling over throw rugs he has 
in his house.  He testified that depending on the amount of 
walking he did, it would generate pain in his toe. 

After the veteran retired, he figured that he would be a 
beachcomber or walk the beaches.  He has not been able to do 
this to his satisfaction because he gets a little stress from 
his toes.  His toe was discomforting at times.  The veteran 
would classify his pain as like when he first broke it.  His 
pain was a sort of dull, continual, arthritic pain depending 
on the amount of use.  By dinnertime he knew that his toe was 
there.  He did not notice much swelling.  The veteran 
testified that he did not have trouble walking the beach 
barefoot.  

He was bothered when he is wearing shoes.  He fights limping 
but did have a little tricky step.  He tried to keep weight 
bearing off of the toe and altered his gait some by 
shuffling.  When the veteran went shopping with his wife he 
had to stop and sit down and have a break.  He was taking 
Ibuprofen and Advil for his toe pain.  The veteran was not 
usually bothered too much when he was lying down.  

A November 1999 VA examination showed that the veteran 
complained that his toe had bothered him for the last 5 or 6 
years.  In general, wearing certain types of shoe wear 
bothered him.  In particular, wearing hard or leather shoes 
caused increased pain.  He was most comfortable in thongs of 
soft sole athletic-type shoes.

In general, weight bearing was painful.  In particular, 
extended periods of weight bearing was bothersome.  In 
general, the pain was said to be recurrent in nature and he 
had several episodes of pain flare-ups during the week.  His 
pain was localized to the left great toe region.  Upon 
physical examination he was walking without apparent 
difficulty at the time of the examination.  He was wearing 
athletic-type shoes.  He pointed out that his gait would be 
different if he was wearing hard leather-type shoes.  

He was noted to have a very faint surgical scar dorsally over 
the area of the first metatarsal and MP joint region.  There 
was a slight hallux valgus present and also a very slight 
internal rotation of the left great toe was noted.  The MP 
joint range of motion was 10 degrees of dorsiflexion and 15 
degrees of plantar flexion.  The proximal interphalangeal 
(hereinafter PIP) joint motion was 0-25 degrees.  There was 
no pain on motion at that time, but he did have tenderness to 
palpitation of the toe particularly noted over the PIP joint.  
The temperature in the feet will be equal. He had a faint 
dorsalis pedis pulse in the left foot.  There was no plantar 
tenderness noted.  Slight dorsiflexion weakness was noted on 
muscle testing of the left front toe, however, he was able to 
heel-and-toe walk.  He had a slight limp on the left with toe 
walking.  He was able to perform a full squat and arise 
again.  X-rays of the left front toe and foot were obtained.

The examiner commented that there was some pain on motion as 
noted.  Certainly pain could further limit functional ability 
during flare-ups or with increase use, although it was not 
feasible to attempt to express this in terms of additional 
limitation to motion as this could not be determined with any 
degree of medical certainty.  There appeared to be a primary 
involvement of the joint structure.  Slight weakness was 
noted associated with pain on testing.  No definite nerve 
involvement was noted.  There was no evidence of atrophy or 
skin changes indicative of this use.  The impression was 
residuals of left front toe and foot injury-post operative MP 
joint implant.

II. ANALYSIS

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999). 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

The RO has assigned a 10 percent rating for the veteran's 
service-connected residuals of a left great toe/left foot 
injury under Diagnostic Code (DC) 5284 of VA's Schedule for 
Rating Disabilities (Schedule).  Diagnostic Code 5284 
provides for other foot injuries.  A maximum 30 percent 
evaluation is provided for severe foot injury.  For a 
moderately severe foot injury, a 20 percent evaluation is 
provided.  For moderate foot injury, a 10 percent evaluation 
is provided.

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1998).  Lay statements 
describing the symptoms of a disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard, the evidence reflects that the veteran has 
been treated intermittently for problems associated with the 
left great toe.  The recent VA examination showed tenderness 
to palpation with a slight valgus and very slight internal 
rotation of the left great toe.  The examiner indicated that 
slight weakness was noted associated with pain.  He walked 
with a slight limp on toe walking.  Furthermore, the examiner 
stated that pain could further limit functional ability 
during flare-ups and extended use.  The veteran reported 
several episodes of pain flare-ups per week.  Also, pain on 
motion was reported and the examiner stated that certainly 
pain could further limit functional ability during flare-ups 
or with increase use.  Although he was walking well, it was 
reported that in general weight-bearing was painful.  Also 
the appellant indicates he cannot wear certain types of shoes

After reviewing the evidence in conjunction with the criteria 
set forth in the Deluca case the Board finds that the degree 
of pain and associated functional impairment resulting from 
the postoperative residuals left great toe injury more nearly 
approximates the criteria for the next higher evaluation 
under Diagnostic Code 5284.  38 C.F.R. § 4.7(2000).  
Accordingly, a 20 percent rating is warranted for moderately 
severe impairment.

However, this same evidence does not show the presence of 
severe disability.  During the recent VA examination, his 
gait was essentially normal and on toe walking his limp was 
described as slight.  The Board is satisfied that the 
previously described complaints and finding to not satisfy 
the criteria for a rating in excess of 20 percent.  The 20 
percent evaluation represents the highest rating warranted 
during the appeal period.  Fenderson v. West 12 Vet. App. 119 
(1999).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent records are on file and the 
veteran has been informed of the requirements for timeliness 
and an increased rating for the left toe and foot disability.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet.App. 
384 (1993).


ORDER

An appeal from the September 1996 RO decision with respect to 
the issues of entitlement to service connection for 
hypertension and headaches was not perfected; therefore, the 
appeal as to those issues is dismissed. 

Entitlement to an increased rating of 20 percent for 
residuals of a left great toe surgery/left foot injury is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals






 



